The slip opinion is the first version of an opinion released by the Chief Clerk of the
Supreme Court. Once an opinion is selected for publication by the Court, it is
assigned a vendor-neutral citation by the Chief Clerk for compliance with Rule 23-
112 NMRA, authenticated and formally published. The slip opinion may contain
deviations from the formal authenticated opinion.

     IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

Opinion Number: ________________

Filing Date: April 19, 2021

No. A-1-CA-38089

STATE OF NEW MEXICO,

      Plaintiff-Appellee,

v.

SANDI TAYLOR and MARY TAYLOR,

      Defendants-Appellants.

APPEAL FROM THE DISTRICT COURT OF ROOSEVELT COUNTY
Donna J. Mowrer, District Judge

Hector H. Balderas, Attorney General
Maris Veidemanis, Assistant Attorney General
Santa Fe, NM

for Appellee

Harmon, Barnett & Morris, P.C.
Tye C. Harmon
Clovis, NM

Wray Law P.C.


                                          1
Katherine Wray
Albuquerque, NM

for Appellants
                                       OPINION

B. ZAMORA, Judge.

{1}   Defendants Mary Taylor and Sandi Taylor appeal their convictions for one

count of reckless child abuse resulting in great bodily harm, contrary to NMSA 1978,

Section 30-6-1(E) (2009), and one count of reckless child abuse resulting in death,

contrary to Section 30-6-1(F). On appeal, Defendants contend (1) there was

insufficient evidence to support their convictions; (2) the district court erred in

denying Defendants’ requested jury instructions; (3) the district court abused its

discretion in its evidentiary rulings at trial; (4) the alleged evidentiary issues at trial

resulted in cumulative error; and (5) their convictions violated their right to be free

from double jeopardy. We affirm.

BACKGROUND

{2}   Defendants owned Taylor Tots, a daycare they operated from their home in

Portales, New Mexico. On July 25, 2017, Defendants had twelve children under their

supervision, the two youngest being one-year-olds M.J. and A.L. (collectively,

Victims). Defendants drove the group of children in two separate sport utility

vehicles (SUVs) to a local park. During the return trip from the park, prior to 1:00

p.m., one of the children defecated, prompting Defendant Sandi to rush into the home



                                            2
to change the child’s diaper. Ten of the twelve children exited the SUVs. However,

Defendants failed to remove Victims from the SUV, and both remained buckled in

their car seats. For over two hours and forty minutes, Defendants left Victims in their

car seats while the temperature outside reached 91° F.

{3}   Defendant Sandi returned to the SUV shortly after 3:00 p.m. and discovered

Victims still strapped into their car seats. Defendant Sandi observed that Victims

were both blue in the face, and M.J. was unresponsive. Defendant Sandi called 911.

Portales Police Department Officer Amador Lujan and paramedics arrived at the

scene. M.J. died of a heat stroke, and A.L. suffered life-threatening injuries.

{4}   Defendants were arrested, and a grand jury indicted each Defendant on one

count of reckless child abuse resulting in great bodily harm for A.L., and one count

of reckless child abuse resulting in death for M.J. At trial, the State’s theory was that

Defendants’ conduct on July 25, 2017, demonstrated a reckless disregard for the

safety and health of Victims, which resulted in death and severe injuries. To

demonstrate the harm allegedly caused by Defendants’ conduct, the State presented

medical testimony that M.J.’s death and A.L.’s injuries resulted from being left

inside the hot SUV. Furthermore, the State presented testimony from the Children,

Youth & Families Department (CYFD) and compliance reports showing Defendants

were in violation of numerous CYFD safety policies on the day in question. In

contrast, Defendants argued that M.J.’s death and A.L.’s injuries resulted from an


                                           3
“accident” rather than from a “reckless disregard” for Victims’ safety. The jury

convicted Defendants on all counts. Defendants appeal.

DISCUSSION

I.    Reckless Child Abuse

{5}   This case requires us to determine whether a defendant who acts recklessly

can still be convicted of child abuse even where the defendant is unaware that he or

she committed an act or omission (i.e., forgetting and leaving a child unattended in

a vehicle). Defendants argue that there is insufficient evidence to support their

convictions for reckless child abuse because (1) they did not know they left Victims

unattended in the SUV and therefore, they did not knowingly act or fail to act, and

(2) the State failed to show Defendants acted with a reckless disregard for the safety

of Victims. The State disagrees and contends that reckless child abuse does not

require that a defendant be aware that he or she is acting or failing to act. Rather, the

State argues that Defendants’ convictions are supported by sufficient evidence

because “Defendants knew [Victims] were originally in the [SUV,]” Defendants

“created [the] risk by failing to take [Victims] out of the [SUV,]” and Defendants

“then disregarded that risk by leaving them there.” We agree with the State.

{6}   We begin by addressing whether criminal liability under the reckless child

abuse statute requires that a defendant have knowledge of his act or failure to act

(the actus reus) in addition to a culpable mental state. “A crime generally consists of


                                           4
two elements, a physical, wrongful deed (the ‘actus reus’), and a guilty mind that

produces the act (the ‘mens rea’).” State v. Gonzalez, 2005-NMCA-031, ¶ 10, 137

N.M. 107, 107 P.3d 547 (internal quotation marks and citation omitted); see State v.

Padilla, 2008-NMSC-006, ¶ 12, 143 N.M. 310, 176 P.3d 299 (“Typically, criminal

liability is premised upon a defendant's culpable conduct, the actus reus, coupled

with a defendant’s culpable mental state, the mens rea.”); see also State v. Granillo,

2016-NMCA-094, ¶ 9, 384 P.3d 1121 (“Observing that [a] conviction of child abuse

cannot be sustained in the absence of sufficient evidence of both the actus reus and

the mens rea.” (alterations, internal quotation marks, and citation omitted)).

{7}   According to Defendants, to be culpable, a defendant must be aware that he

or she is committing the criminal act or omission. Thus, they contend, it is the

“ability to choose whether to commit the act that gives rise to criminal liability.”

State v. Cole, 2007-NMCA-099, ¶ 10, 142 N.M. 325, 164 P.3d 1024 (internal

quotation marks and citation omitted). 1 Defendants rely on a series of cases


      1
        Defendants argue that because the culpable reckless mental state will always
be satisfied when a child is left unattended in a vehicle, reckless child abuse becomes
a strict liability crime unless the jury must also conclude that the culpable act was
intentional (done with knowledge that the act or omission occurred). We are
unpersuaded. Defendants do not argue that leaving Victims unattended in the SUV
for over two hours and forty minutes was not a substantial and unjustifiable risk, so
we did not directly address the requirements for establishing harm in other sections
of this opinion. However, our case law instructs that it is the gravity of the risk,
which places “an individual on notice that his [or her] conduct is perilous and
potentially criminal[,]” and that it “is the likelihood of harm which informs the court
of the foreseeability of the risk when evaluating its magnitude.” State v. Schaaf,

                                          5
involving intentional acts to support their argument. See State v. Arrendondo, 2012-

NMSC-013, ¶ 27, 278 P.3d 517 (affirming a conviction for reckless child abuse

when a defendant’s act, shooting a firearm into a house with a baby inside, “would

allow a reasonable jury to have found that [the defendant] knew or should have

known that his conduct created a substantial risk”); State v. Gonzales, 2011-NMCA-

081, ¶ 32, 150 N.M. 494, 263 P.3d 271 (reversing a conviction for reckless child

abuse when a defendant’s act, driving drunk, failed to “endanger[] a particular child

that was foreseeable at the time of the accident”).

{8}   We agree that no New Mexico case has evaluated whether a conviction for

reckless child abuse can result from an act or omission that occurred without a

defendant’s knowledge (i.e., the act of forgetting a child in a car). However, because

“the plain language of a statute is the primary indicator of legislative intent[,]” we

disagree that a defendant must knowingly commit an act or omission to be convicted

of reckless child abuse. High Ridge Hinkle Joint Venture v. City of Albuquerque,

1998-NMSC-050, ¶ 5, 126 N.M. 413, 970 P.2d 599 (internal quotation marks and

citation omitted); see State v. Swick, 2012-NMSC-018, ¶ 11, 279 P.3d 747 (holding


2013-NMCA-082, ¶ 9, 308 P.3d 160 (internal quotation marks and citations
omitted). In assessing the degree of risk, we consider the length of time the
conditions existed and the amount of supervision of the child. Id. Under such an
analysis, if a child were not exposed to a sufficiently dangerous condition for a
sufficient length of time, the risk would not be great enough to sustain a conviction.
In other words, Defendants’ arguments about strict liability miss the mark by
ignoring this key requirement.

                                          6
that the meaning of a criminal statute is defined primarily by the language of the

statute itself). As provided by statute, reckless child abuse “consists of a

person . . . [recklessly] and without justifiable cause, causing or permitting a child

to be . . . placed in a situation that may endanger the child’s life or health . . . or . . .

exposed [the child] to the inclemency of the weather.” Section 30-6-1(D)(1), (3).

Nowhere in Section 30-6-1(D) does the word “intentional” or “knowingly” appear

in describing the acts or omissions necessary to sustain a conviction for reckless

child abuse, and we decline to read language into a statute that is not present. See

State v. Almeida, 2011-NMCA-050, ¶ 10, 149 N.M. 651, 253 P.3d 941 (“We will

not read into a statute language which is not there, especially when it makes sense

as it is written.” (internal quotation marks and citation omitted)).

{9}    Instead, the critical inquiry is whether Defendants’ acts and omissions,

irrespective of whether they were knowingly committed, caused or permitted “a

child to be . . . placed in a situation that may endanger the child’s life or health . . .

or . . . exposed [the child] to the inclemency of the weather.” Section 30-6-1(D)(1),

(3). A defendant acts recklessly within the meaning of Section 30-6-1(D) when he

or she disregards a “substantial and unjustifiable risk of serious harm to the safety

or health of [a child].” UJI 14-622 NMRA (listing elements for reckless child abuse

resulting in death); UJI 14-615 NMRA (listing elements for reckless child abuse

resulting in great bodily harm). A substantial and unjustifiable risk is one that “any


                                             7
law-abiding person would recognize under similar circumstances and that would

cause any law-abiding person to behave differently . . . out of concern for the safety

or health” of a child. UJI 14-622; see State v. Consaul, 2014-NMSC-030, ¶ 37, 332

P.3d 850 (stating that recklessness requires a defendant to “consciously disregard a

substantial and unjustifiable risk of such a nature and degree that its disregard

involves a gross deviation from the standard of conduct that a law-abiding person

would observe”). “No specific intent to disregard [one’s] obligations is involved” in

the concept of conscious disregard; “[t]he only ‘intent’ involved is . . . purposely

engaging in conduct which implies a conscious disregard of [one’s] obligations.” In

re Adoption of Doe, 1984-NMSC-024, ¶ 10, 100 N.M. 764, 676 P.2d 1329 (internal

quotation marks and citation omitted).2

{10}   Having rejected the argument that criminal liability under the reckless child

abuse statute requires proof that a defendant has knowledge of his or her act, we next

address Defendants’ contention that the State failed to prove by sufficient evidence

that their actions on the day in question demonstrated a reckless disregard of a

substantial and unjustifiable risk. “The test for sufficiency of the evidence is whether

substantial evidence of either a direct or circumstantial nature exists to support a

verdict of guilt beyond a reasonable doubt with respect to every element essential to


       Reckless child abuse does not require “the jury to find that [a defendant]
       2

intended to harm the children or that [a defendant] actually physically harmed the
children.” State v. Ramirez, 2018-NMSC-003, ¶ 17, 409 P.3d 902 (emphasis added).

                                           8
a conviction.” State v. Cabezuela, 2015-NMSC-016, ¶ 14, 350 P.3d 1145 (internal

quotation marks and citation omitted). The question is whether, “after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” State v.

Chavez, 2009-NMSC-035, ¶ 11, 146 N.M. 434, 211 P.3d 891 (internal quotation

marks and citation omitted).

{11}   Defendants do not direct our attention to (nor are we aware of any) authority

in New Mexico involving a defendant leaving a child unattended in a vehicle for an

extended period of time. We therefore turn to a similar case decided by the Court of

Appeals of Virginia, wherein the defendant, a van driver for a daycare, challenged

the sufficiency of the evidence for his conviction of felony child neglect. Whitfield

v. Commonwealth, 702 S.E.2d 590, 594 (Va. Ct. App. 2010). In Whitfield, the

defendant failed to account for the whereabouts of the children in his care, failed to

double-check that all the children were safely in the daycare, and ultimately left a

child in a van for an entire day, resulting in the child’s death. Id. at 592. The court

reasoned that the defendant “created the danger by strapping [the child], a thirteen-

month-old baby, into the van and leaving him unattended on a hot day with little or

no chance of being rescued.” Id. at 595. In affirming the defendant’s conviction, the

court concluded that the defendant’s “acts and omissions displayed a reckless or




                                           9
indifferent disregard for [the child]’s safety under [the] circumstances.” Id. (internal

quotation marks and citation omitted).

{12}   Here, like the defendant in Whitfield, Defendants’ conduct while caring for

Victims on the day in question demonstrated a conscious disregard for their safety

and health. See Consaul, 2014-NMSC-030, ¶ 37 (“Typical definitions of

recklessness require an actor to consciously disregard a substantial and unjustifiable

risk[.]”). Defendants failed to follow CYFD safety policies related to the care of

minor children, and this disregard resulted in Victims being left unattended in a

vehicle for a two-hour-and-forty-minute period. First, the State showed that CYFD

specifically trained Defendants on the dangers of leaving children unattended in a

vehicle. Defendants were apprised that children nationwide are frequently harmed

after being left unattended in vehicles, and CYFD’s trainings stressed the importance

of preventing such incidents. Such evidence demonstrates that Defendants were

aware that leaving children unattended in a car, particularly during hot weather,

posed a substantial and unjustifiable risk.

{13}   In addition, the State showed, despite Defendants’ awareness of this risk,

Defendants disregarded CYFD safety policies designed to prevent harm to

children—policies on which they had specifically been trained. First, Defendants

were aware that that they needed permission from CYFD to drive children in their

personal vehicles. Defendants nevertheless drove twelve children, including


                                          10
Victims, to the park without CYFD’s permission. Second, Defendants were trained

on CYFD policies requiring caregivers to perform headcounts to account for all

children under their supervision when “transitioning” from one location to another.

Defendant Sandi explained that it was Defendants’ routine practice to perform

headcounts of the children in her care, but nevertheless admitted that Defendants

failed to perform a headcount after returning from the park. Defendants’ disregard

for CYFD’s policies on the day in question, especially the headcount policy, is

analogous to the defendant’s failure in Whitfield to complete the logbook—both

policies were designed to account for children. See Whitfield, 702 S.E.2d at 595

(stating that the defendant “did not use the van logbook specifically designed to

ensure that this kind of tragedy would never occur”).

{14}   In addition, the State showed that Defendants failed to follow CYFD policies

on the day in question despite having been reprimanded for violating CYFD policies

in the past. 3 In our view, Defendants’ repeated failure to follow CYFD safety

policies despite trainings and past reprimands demonstrates a “conscious[]

disregard” for the safety and health of Victims amounting to “a gross deviation from

the standard of conduct that a law-abiding person would observe.” Consaul, 2014-

NMSC-030, ¶ 37. In addition to the failures described above, Defendants also


       3
       These prior violations include an instance where Defendants had too many
children in a vehicle and instances where Defendants exceeded the number of
children allowed under their supervision.

                                        11
exhibited a “gross deviation from the standard of conduct that a law-abiding person

would observe” by failing to follow their own internal accountability procedures, to

take basic steps to ensure Victims’ safety, and to take appropriate action when

presented with evidence that Victims were absent. See id. Defendant Sandi admitted

that she failed to unbuckle the two youngest children under their supervision, despite

knowing that both Victims were incapable of unbuckling themselves. Moreover,

prior to travelling to the park with the children, Defendants placed twelve sleeping

mats (one for each child in their care) in preparation for an afternoon nap after their

return to the day care. When Defendants returned from the park, the ten children

who exited the SUVs napped or watched a movie, and neither Defendant noticed

that the two mats belonging to Victims remained empty. Defendant Sandi also

prepared menus for the children, including specific “baby menus” for Victims.

Defendant Sandi admitted that her normal “every day” practice while preparing the

menus was to take “attendance” of the children. Despite this routine practice,

Defendant Sandi apparently did not take attendance on that day and, thus, failed to

notice Victims’ absence. Finally, Defendant Sandi admitted she “forgot those two

babies” in her SUV, and when asked whether she had an explanation as to why she

forgot Victims, she responded, “I don’t.”

{15}   Overall, the evidence demonstrates that Defendants evinced a conscious

disregard for the risk they “created” by leaving Victims unattended in an SUV “on


                                          12
a hot day with little or no chance of being rescued.” Whitfield, 702 S.E.2d at 595.

And, like the defendant in Whitfield, Defendants’ inactions on the day in question,

“displayed an inexcusable pattern of reckless indifference” that led to Victims

remaining in the SUV. Id. at 594-95 (describing the defendant’s failure to “look” for

the victim and the failure to “double[-]check” to ensure all children were safe); see

id. at 594 (stating that leaving the victim unattended in a vehicle for an entire day

and failing to follow safety procedures “cannot be dismissed as simply a momentary,

inadvertent act of ordinary negligence” but rather “an inexcusable pattern of reckless

indifference”). Such a pattern of repeated failures to follow CYFD safety policies

and to pay attention to common-sense indicators of Victims’ absence satisfies the

recklessness requirement set forth in Section 30-6-1(D). Accordingly, we hold that

sufficient evidence supports Defendants’ convictions for reckless child abuse

resulting in death, Section 30-6-1(F), and reckless child abuse resulting in great

bodily harm, Section 30-6-1(E).

II.    Jury Instructions

{16}   We next address Defendants’ challenges to the jury instructions given at trial.

If “a challenge to the jury instructions has been preserved, we review for reversible

error.” State v. Ellis, 2008-NMSC-032, ¶ 14, 144 N.M. 253, 186 P.3d 245.

“Reversible error arises if . . . a reasonable juror would have been confused or

misdirected” by the jury instruction. State v. Parish, 1994-NMSC-073, ¶ 4, 118 N.M.


                                         13
39, 878 P.2d 988. “The propriety of jury instructions given or denied is a mixed

question of law and fact. Mixed questions of law and fact are reviewed de novo.”

State v. Salazar, 1997-NMSC-044, ¶ 49, 123 N.M. 778, 945 P.2d 996 (citing State

v. Attaway, 1994-NMSC-011, ¶ 10, 117 N.M. 141, 870 P.2d 103).

{17}   Defendants’ argument regarding jury instructions is two-fold. First,

Defendants contend that the district court erred by failing to instruct the jury on their

proposed definitional instructions. Second, Defendants argue that the elements

instruction for reckless child abuse “failed to appropriately identify the alleged

conduct that endangered” Victims.

A.     Definitional Instructions

{18}   Defendants maintain that the elements instruction did not explicitly require

the jury to find that Defendants’ conduct be (1) “a voluntary [a]ct or omission” and

(2) that their “reckless disregard be conscious.” In order to cure these alleged

failures, Defendants proposed a definition of reckless disregard and a definition of

accidental conduct. We address each argument in turn.

{19}   Defendants requested below that, in addition to the elements instruction, the

district court instruct the jury on the definition of reckless disregard as set forth in

UJI 14-133 NMRA. UJI 14-133 provides, “[f]or you to find that the defendant acted

with reckless disregard in this case, you must find that the defendant acted with

willful disregard of the rights or safety of others and in a manner which endangered


                                           14
any person or property.” Relying on the committee commentary for UJI 14-133, the

district court denied Defendants’ requested instruction. The committee commentary

to UJI 14-133 states that this definition “should be used when the offense involves

criminal negligence and the essential elements instruction, or other instruction to be

used with the essential elements instruction, does not define the term ‘reckless,’

‘negligence,’ or similar term.” UJI 14-133 comm. cmt.; see UJI 14-133 use note 1

(“This instruction should not be given with any elements instruction which already

adequately defines the concept of a defendant’s criminal negligence set forth by the

Supreme Court.”). Here, the elements instruction, UJI 14-622, already defined the

mens rea necessary to convict Defendants for reckless child abuse. Specifically, UJI

14-622 required the State to prove Defendants acted with a “reckless disregard,”

defined reckless disregard for the jury, and required the State to establish their

conduct was “more than merely negligent or careless.” A reckless disregard entails

conduct that causes or permits a “substantial and unjustifiable risk of serious harm

to the safety or health of” a child. Id. Because the appropriate mens rea was already

set forth in UJI 14-622, we see no error in the district court’s denial of Defendants’

proposed UJI 14-133 instruction.

{20}   We next address Defendants’ proposed jury instruction, which provided a

definition of accidental conduct. The proposed instruction fell outside the language

of the uniform jury instructions for reckless child abuse resulting in death and


                                         15
reckless child abuse resulting in great bodily harm. See UJI 14-622 (death); UJI 14-

615 (great bodily harm). Defendants proposed that the district court instruct the jury

as follows:

       Evidence has been presented that the death of [M.J.] and the great
       bodily harm of [A.L.] that occurred while in the care of . . .
       Defendants . . . was accidental.
       Accidental means injury resulting from [an] unintended, unforeseeable,
       and unexpected cause.
       Accidental conduct cannot support a conviction for reckless child
       abuse.
       If you determine that the death of [M.J.] and the great bodily harm of
       [A.L.] was the result of accidental conduct you must find the
       Defendants not guilty.
The district court denied Defendants’ proposed jury instruction but permitted

Defendants to argue during closing argument that their conduct was accidental.

{21}   Jury instructions that track the language of the uniform jury instructions are

“presumptively valid.” State v. Lucero, 2017-NMSC-008, ¶ 30, 389 P.3d 1039.

“[A]n elements instruction may only be altered when the alteration is adequately

supported by binding precedent or the unique circumstances of a particular case, and

where the alteration is necessary in order to accurately convey the law to the jury.”

UJI Crim. Gen. Use Note. The district court, in accordance with UJI 14-622,

properly instructed the jury on elements necessary to find Defendants guilty of

reckless child abuse. The district court instructed the jury that it must find that

Defendants recklessly disregarded a “substantial and unjustifiable risk of serious


                                         16
harm” by failing to follow CYFD procedures in caring for Victims and/or failing to

remove Victims from the SUV. Because the elements instruction tracked the

language of the uniform jury instruction for reckless child abuse, it accurately

conveyed the law to the jury, and therefore Defendants’ proposed accidental conduct

instruction was unnecessary.4 Accordingly, we hold that the district court did not err

when it denied Defendants proposed instructions defining recklessness and

accidental conduct.

B.     Elements Instruction

{22}   Defendants argue that the elements instruction “failed to appropriately

identify the alleged conduct that endangered” Victims because the “and/or” language

stated in the given instruction “misled the jury.” In essence, Defendants’ argument

is that the jury did not unanimously agree on the verdict. We disagree.




       4
        Relying on Arrendondo, 2012-NMSC-013, ¶ 16, and Gonzales, 2011-
NMCA-081, ¶ 15, Defendants argue that a jury cannot convict a defendant if an
incident is merely an accident. Defendants’ reliance on these cases is misplaced.
Both cases support the proposition that a defendant’s reckless behavior can lead to
a conviction for child abuse. See, e.g., Arrendondo, 2012-NMSC-013, ¶ 27
(affirming a defendant’s conviction for reckless child abuse when he shot a firearm
into a home knowing there was a “newborn baby” inside); Gonzales, 2011-NMCA-
081, ¶ 31 (holding that it is proper to convict a defendant of reckless child abuse by
endangerment when he or she “engage[s] in conduct that directs the risk at a child
in a manner that is foreseeable and is likely to produce endangerment to the
particular child”). Further, as noted above, the district court properly instructed the
jury on the requisite mens rea to find that the death of M.J. and injuries to A.L. were
caused by Defendants’ recklessness. See UJI 14-622.

                                          17
{23}   “[W]here alternative theories of guilt are put forth under a single charge, jury

unanimity is required only as to the verdict, not to any particular theory of guilt.”

State v. Godoy, 2012-NMCA-084, ¶ 6, 284 P.3d 410. “[A] jury’s general verdict will

not be disturbed in such a case where substantial evidence exists in the record

supporting at least one of the theories of the crime presented to the jury.” Id. (internal

quotation marks and citation omitted). “[W]e have never suggested that in returning

general verdicts in such cases the jurors should be required to agree upon a single

means of commission, because different jurors may be persuaded by different pieces

of evidence, even when they agree upon the bottom line.” Id. ¶ 7 (internal quotation

marks and citation omitted).

{24}   The district court instructed the jury, in relevant part, as follows:

       [Defendants] did not follow proper rules and procedures mandated by
       CYFD in conducting the care of [Vicims], including failing to do
       headcounts, driving [Victims] without CYFD permission, failing to
       have [a] proper care giver to child ratio when [Victims were] in
       [Defendants’] care, and/or failing to remove [Victims] from a vehicle
       which resulted in [Victims] being left unattended in that vehicle and
       exposed to unsafe temperatures for a time period of approximately two
       hours and [forty] minutes.
{25}   The district court was required to instruct the jury regarding the conduct or

course of conduct alleged to be child abuse, and here, it did. See UJI 14-622 (child

abuse resulting in death); UJI 14-615 (child abuse resulting in serious bodily injury).

It instructed the jury on two theories: failure to comply with CYFD requirements

and/or failing to remove Victims from their car seats. See UJI 14-622 (providing that


                                           18
the state must produce evidence as to a defendant’s “conduct or course of conduct

alleged to have been child abuse”). As discussed above, substantial evidence

supported Defendants’ convictions for reckless child abuse and there was substantial

evidence supporting both theories. Cf. State v. Nichols, 2006-NMCA-017, ¶ 16, 139

N.M. 72, 128 P.3d 500 (“While we do not know whether the jury unanimously

agreed on which of the alternative means by which [the d]efendant committed

[criminal sexual contact of a minor (CSCM)], we do know that the jury unanimously

agreed that [the d]efendant committed CSCM, which is the controlling inquiry.”).

Despite Defendants’ contention that the elements instruction misled the jury,

Defendants do not point to anywhere in the record to demonstrate that the jury was

confused as to the course of conduct alleged to be reckless child abuse. See State v.

Gardner, 2003-NMCA-107, ¶ 30, 134 N.M. 294, 76 P.3d 47 (concluding that there

was no error in a tendered elements instruction when the defendant pointed to

nothing “in the record suggesting that the verdicts were not unanimous”). In light of

these considerations, we will not invade the province of the jury, which unanimously

decided on a verdict. Accordingly, the district court did not err by tendering the

elements instruction to the jury.

III.   Evidentiary Rulings

{26}   We next address Defendants’ arguments relating to the district court’s

evidentiary rulings at trial. Defendants argue that the district court abused its


                                         19
discretion in admitting irrelevant and prejudicial evidence of Defendants’ prior

failure to comply with CYFD safety policies and in excluding a lay opinion “from

former police [O]fficer Hyde that the whole event was a tragic accident.” The State

responds that the district court properly admitted evidence that Defendants had

previously failed to comply with CYFD policies, arguing that “Defendants had been

trained about what to do and had been advised of Taylor Tot’s [lack of compliance,]”

so Defendants’ conduct on the day in question was not an accident but a “pattern of

disregarding regulations.” In addition, the State contends that the district court did

not abuse its discretion in refusing to allow Officer Hyde to testify because “opinion

testimony that seeks to state a legal conclusion is inadmissible.”

{27}   In reviewing a district court’s evidentiary ruling, “we defer to the trial judge’s

decision to admit or exclude evidence and we will not reverse absent a clear abuse

of discretion.” State v. Woodward, 1995-NMSC-074, ¶ 6, 121 N.M. 1, 908 P.2d 231

(internal quotation marks and citation omitted). “An abuse of discretion occurs when

[a] ruling is clearly against the logic and effect of the facts and circumstances of the

case.” Id. (internal quotation marks and citation omitted). “An evidentiary ruling

within the discretion of the court will constitute reversible error only upon a showing

of an abuse of discretion, and a demonstration that the error was prejudicial rather

than harmless.” State v. Jett, 1991-NMSC-011, ¶ 8, 111 N.M. 309, 805 P.2d 78

(emphasis added) (citation omitted).


                                           20
{28}   Defendants’ first contention is that evidence of their prior failure to comply

with CYFD policies was irrelevant and prejudicial. Specifically, Defendants argue

that the admission of evidence that Defendants violated CYFD policies was

improper propensity evidence under Rule 11-404(B)(1) NMRA and thus, irrelevant

under Rule 11-404(B)(2) and Rule 11-401 NMRA. At trial, the State elicited

testimony from Allen Anderson, who introduced CYFD compliance reports

demonstrating Defendants’ lack of compliance with CYFD policies. The district

court admitted the past reports finding Defendants’ past failures in complying with

CYFD policies were relevant under Rule 11-404(B)(2) to demonstrate a “lack of

accident.” Rule 11-404(B)(1) provides that evidence of a person’s prior acts “is not

admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” However, under Rule

11-404(B)(2) such evidence “may be admissible for another purpose, such as . . .

absence of mistake, or lack of accident.”

{29}   According to the CYFD reports, Defendants failed to comply with CYFD

policies, some of which the district court properly concluded were relevant to

Victims overheating in the SUV, and others which were not relevant. We begin with

the relevant information in the reports. See Rule 11-401 (providing that evidence is

relevant if it “has any tendency to make a fact more or less probable” and “the fact

is of consequence in determining the action”). The CYFD reports and Allen’s


                                            21
testimony, were relevant under Rule 11-404(B)(2) because Defendants’ theory of

the case was that they accidentally forgot Victims in the SUV. See State v. Otto,

2007-NMSC-012, ¶ 13, 141 N.M. 443, 157 P.3d 8 (holding that a district court did

not abuse its discretion in admitting evidence of a defendant’s prior conduct because

it was necessary to refute the defendant’s claim that the event was a “mistake or

accident”). The reports showed that Defendants’ previously violated CYFD’s

required caregiver to child ratios, and violated the CYFD policy for the number of

children allowed in a vehicle. This information was relevant to Defendants’ conduct

on the day in question. See State v. Bailey, 2017-NMSC-001, ¶ 14, 386 P.3d 1007

(providing that “evidence of other wrongs may be admissible on alternative relevant

bases so long as it is not admitted to prove conformity with character” (internal

quotation marks and citation omitted)). Defendants violated the same CYFD policies

on July 25, 2017, including driving children without CYFD’s permission, failing to

perform headcounts, and exceeding CYFD’s required caregiver to child ratio.

Accordingly, we conclude that the district court did not abuse its discretion in

admitting evidence demonstrating Defendants’ past failures in complying with

CYFD policies.

{30}   We acknowledge that some of the evidence regarding Defendants’ failure to

comply with CYFD policies may not have been relevant to a fact of “consequence”

in the case. See Rule 11-401(B). For example, on prior occasions, Defendants failed


                                         22
to obtain written authorization from CYFD to apply sunscreen on children and failed

to adhere to CYFD diaper changing guidelines by failing to wash the child’s hands

after changing a diaper. As to this irrelevant information, Defendants fail to

demonstrate how the district court’s admission of this information prejudiced them.

See Jett, 1991-NMSC-011, ¶ 8 (recognizing that a defendant must make a

demonstration of prejudice to warrant reversal for an evidentiary error). Given

Defendants’ failure to show that they were prejudiced by admission of the irrelevant

evidence, we hold that the district court did not abuse its discretion in admitting such

evidence.

{31}   Next, we address Defendants’ argument that the district court erred in not

permitting Officer Hyde to answer the following question asked by defense counsel:

“Based on your investigation in this matter, this was a tragic accident?” The State

objected, asserting that Officer Hyde’s testimony concerned the “ultimate issue” of

whether Defendants’ conduct on the day in question was an accident. That question,

according to the State, was solely for the jury. Agreeing that the question was an

“ultimate issue for the fact-finder,” the district court sustained the State’s objection.

Nevertheless, Defendants were permitted to argue in closing that the death of M.J.

and the injuries to A.L. resulted from a “tragic accident.”

{32}   We need not address whether the district court’s ruling precluded Defendants

from eliciting Officer Hyde’s opinion that the death of M.J. and A.L.’s injuries


                                           23
resulted from a “tragic accident” because even if we assume, without deciding, that

the district court erred, Defendants once again fail to demonstrate how the exclusion

prejudiced them. Cf. State v. White, 1994-NMCA-084, ¶ 14, 118 N.M. 225, 880 P.2d

322 (“Because we conclude that the error was harmless, we may assume, without

deciding, that [the d]efendant is correct in his contention that there was error.”).

Here, Defendants baldly assert that exclusion of Officer Hyde’s testimony

prejudiced them, stating his testimony would “have been helpful to determine a fact

in issue” and that the district court’s “failure to admit this evidence likely affected

the jury’s verdict.” As to these arguments, Defendants provide no citations to the

record, no citation to authority, nor do they develop an argument that any prejudice

resulted from the exclusion of Officer Hyde’s testimony. See Lukens v. Franco,

2019-NMSC-002, ¶ 5, 433 P.3d 288 (“When a criminal conviction is being

challenged, counsel should properly present [the appellate] court with the issues,

arguments, and proper authority.” (internal quotation marks and citation omitted));

see also Rule 12-318(A)(4) NMRA (requiring that an appellant’s argument contain

proper citations to “authorities, record proper, transcript of proceedings, or exhibits

relied on”). Because Defendants fail to establish prejudice, we cannot say that the

district court’s decision to exclude Officer Hyde’s testimony was an abuse of

discretion. See Gardner, 2003-NMCA-107, ¶ 29 (concluding there was no error

when a defendant only presented “speculative arguments about prejudice”); see also


                                          24
State v. Fernandez, 1994-NMCA-056, ¶¶ 13, 16, 117 N.M. 673, 875 P.2d 1104 (“In

the absence of prejudice, there is no reversible error.”).

IV.    Cumulative Error

{33}   Defendants argue that the district court’s failure to properly instruct the jury

and its evidentiary errors, taken together, deprived them of a fair trial. “The doctrine

of cumulative error applies when multiple errors, which by themselves do not

constitute reversible error, are so serious in the aggregate that they cumulatively

deprive the defendant of a fair trial.” State v. Ortega, 2014-NMSC-017, ¶ 53, 327

P.3d 1076 (internal quotation marks and citation omitted). “The doctrine of

cumulative error is to be strictly applied, and cannot be invoked if the record as a

whole demonstrates that the defendant received a fair trial.” State v. Samora, 2013-

NMSC-038, ¶ 28, 307 P.3d 328 (alterations, omission, internal quotation marks and

citation omitted). Because the district court did not err in instructing the jury and the

evidentiary errors did not prejudice Defendants, we hold that there was no

cumulative error.

V.     Double Jeopardy

{34}   Lastly, Defendants request that we vacate one of their convictions for reckless

child abuse because their actions on July 25, 2017, which resulted in M.J.’s death

and great bodily harm to A.L., were “unitary conduct” and therefore, violated the

prohibition against double jeopardy. We are not persuaded. “The Double Jeopardy


                                           25
Clause of the Fifth Amendment, enforced against the states by the Fourteenth

Amendment, protects defendants from receiving multiple punishments for the same

offense.” Ramirez, 2018-NMSC-003, ¶ 38 (internal quotation marks and citation

omitted). Because a double jeopardy claim is “a constitutional question of law,” our

review is “de novo.” Swick, 2012-NMSC-018, ¶ 10.

{35}   “There are two classes of double jeopardy multiple-punishment cases: (1) the

double-description case, where the same conduct results in multiple convictions

under different statutes, and (2) the unit-of-prosecution case, where a defendant

challenges multiple convictions under the same statute.” State v. Comitz, 2019-

NMSC-011, ¶ 26, 443 P.3d 1130 (internal quotation marks and citation omitted).

Defendants argue that their convictions for reckless child abuse resulted from unitary

conduct under the same statute and, as such, we apply a unit of prosecution analysis.

{36}   “The relevant inquiry in a unit of prosecution case is whether the Legislature

intended [the] punishment for the entire course of conduct or for each discrete act.”

State v. Bernard, 2015-NMCA-089, ¶ 17, 355 P.3d 831 (alterations, internal

quotation marks, and citation omitted). First, we review the plain language of a

criminal statute to ascertain “whether the Legislature has defined the unit of

prosecution.” State v. Olsson, 2014-NMSC-012, ¶ 18, 324 P.3d 1230. If the language

of the statute outlines the unit of prosecution, then we “follow[] that language and

the inquiry is complete.” Id. If the language is ambiguous, we “determine whether a


                                         26
defendant’s acts are separated by sufficient indicia of distinctness to justify multiple

punishments.” Swick, 2012-NMSC-018, ¶ 33 (internal quotation marks and citation

omitted).

{37}   In this case, the jury convicted each Defendant of one count of reckless child

abuse resulting in death, for M.J., and one count of reckless child abuse resulting in

great bodily harm, for A.L. We recognize our Supreme Court’s holding in Ramirez,

2018-NMSC-003, ¶ 55, stating that the language of the child endangerment statute

in Section 30-6-1(D) is “ambiguous as to the unit of prosecution.” Thus, we must

determine whether Defendants’ conduct in this case was separated by sufficient

indicia of distinctness as to warrant separate convictions for reckless child abuse.

{38}   In determining whether a defendant’s actions are separated by sufficient

indicia of distinctness we look to “(1) the temporal proximity of the acts; (2) [the]

location of the victim(s) during each act; (3) [the] existence of an intervening event;

(4) sequencing of acts; (5) [the] defendant’s intent as evidenced by his [or her]

conduct and utterances; and (6) the number of victims.” State v. Carson, 2020-

NMCA-015, ¶ 34, 460 P.3d 54 (internal quotation marks and citation omitted). In

analyzing a double jeopardy claim, the number of victims has a special significance

because “ ‘[m]ultiple victims will likely give rise to multiple offenses.’ ” Ramirez,

2018-NMSC-003, ¶ 57 (quoting Herron v. State, 1991-NMSC-012, ¶ 15, 111 N.M.

357, 805 P.2d 624); see State v. Bernal, 2006-NMSC-050, ¶ 18, 140 N.M. 644, 146


                                          27
P.3d 289 (“While the existence of multiple victims does not, itself, settle whether

conduct is unitary or distinct, it is a strong indicator of legislative intent to punish

distinct conduct that can only be overcome by other factors.”).

{39}   Defendants rely on State v. Castañeda, 2001-NMCA-052, ¶ 12, 130 N.M.

679, 30 P.3d 368, in supporting the argument that their convictions for reckless child

abuse violated the prohibition against double jeopardy. In Castañeda, the defendant

drove three children while intoxicated, and none of the children sustained any

injuries from the defendant’s conduct. Id. ¶¶ 1-3. In driving the three children, we

acknowledged that the defendant “committed one continuous act amounting to child

abuse[,]”and held that the defendant’s conduct “occurred during a single criminally

negligent act[.]” Id. ¶¶ 14, 18. However, we emphasized, “a single unit of

prosecution in a child abuse case involving multiple victims is only appropriate

where the children have not actually been harmed.” Id. ¶ 15 (emphasis added).

Where “actual harm results from child abuse, . . . the focus shifts from the actions of

the abuser to the result of those actions, and each child harmed is a distinct victim

with unique injuries[,]” and “it is entirely appropriate to charge” a separate count for

each victim. Id.

{40}   In this case, Defendants’ conduct resulted in reckless child abuse resulting in

death to M.J. and great bodily harm to A.L. Dr. Cain, a forensic pathologist who

performed the autopsy on M.J., opined that M.J. died from “hyperthermia” or heat


                                          28
stroke. Furthermore, the evidence at trial indicated that A.L. had a body temperature

of 108° F shortly after the incident and suffered severe injuries, which required A.L.

to relearn how to talk, walk, eat, and breathe by herself. In direct contrast to the

situation in Castañeda, here, both Victims were harmed by Defendants’ conduct of

leaving Victims unattended in the SUV. Accordingly, we hold that Defendants’

convictions for reckless child abuse do not violate the prohibition against double

jeopardy because each Victim suffered unique and distinct injuries constituting

multiple violations of the statute.

CONCLUSION

{41}   We affirm.

{42}   IT IS SO ORDERED.


                                       _________________________________
                                       BRIANA H. ZAMORA, Judge

WE CONCUR:



_________________________________
JACQUELINE R. MEDINA, Judge



_________________________________
JANE B. YOHALEM, Judge




                                         29